department of the treasury internal_revenue_service washington d c office of date number info release date conex-136975-09 uil 36a dear mr you asked if the credit you receive in will reduce the senator klobuchar has asked me to reply to your date e-mail to her about the making_work_pay_credit refund or increase the tax you will owe when filing your federal_income_tax return taxpayers with earned_income in and may be eligible for the making_work_pay_credit in those years sec_36a of the internal_revenue_code the credit is the lesser_of percent of eared income or dollar_figure for individuals dollar_figure for married couples filing jointly the credit begins phasing out for taxpayers with modified_adjusted_gross_income over dollar_figure per year for individuals dollar_figure for married couples filing jointly in date the internal_revenue_service issued revised withholding tables to take into account the making_work_pay_credit some taxpayers however may find that the changes built into the withholding tables result in less tax withheld than they prefer also if an individual ultimately is not eligible for the making_work_pay_credit the withholding changes may mean a smaller refund next spring some taxpayers including those who usually receive very small refunds could owe a small amount rather than receive a refund you may want to consult the irs withholding calculator on www irs qov and submit revised forms w-4 employee's withholding allowance certificate to ensure enough tax is withheld to cover your expected tax_liability including whether you anticipate being eligible to claim the making_work_pay_credit on your income_tax return the enclosed publication how do adjust my tax withholding provides additional guidance for tax withholding married couples with two incomes and individuals with conex-136975-09 multiple jobs should pay particular attention to their withholding if you are eligible for the making_work_pay_credit you must claim it on your federal_income_tax return that you file in even if your withholding was reduced to reflect the oredit hope this information is helpful have any questions please call if you at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure ce the honorable amy klobuchar department of the treasury internal_revenue_service washington d c chief_counsel date conex-136975-09 uil 36a the honorable amy klobuchar united_states senate washington dc dear senator klobuchar jam responding to your letter of date on behalf of your constituent he wrote about the effect of the making work pay tax_credit on his annual jam enclosing a copy of my withholding for as you requested responded directly to response hope this information is helpful if you need further assistance please call at enclosure sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
